Appeal by plaintiff from an order of the Supreme Court, Putnam County (Beisheim, J.), dated June 24, 1983, which granted defendant’s motion for summary judgment dismissing the action as barred by the Statute of Limitations. The appeal brings up for review so miich of an order of the same court, dated July 27, 1983, as, upon granting plaintiff’s motion for reargument, adhered to the original determination (CPLR 5517, subd [b]). 1f Appeal from the order dated June 24, 1983 dismissed. That order was superseded by the order dated July 27, 1983, made upon reargument. U Order dated July 27, 1983 affirmed, insofar as reviewed. No opinion. H Respondent is awarded one bill of costs. O’Connor, J. P., Brown, Boyers and Eiber, JJ., concur.